UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  April 3, 2020
PHILIPPE BUHANNIC,

                                Plaintiff,
                                                                             ORDER
                        – against –
                                                                        19 Civ. 10650 (ER)
TRADINGSCREEN INC., PIERRE SCHROEDER,
PIERO GRANDI, FRANK PLACENTI, ROBERT
TRUDEAU, JAY HOAG, RICK KIMBALL,
BRUCE ROSENTHAL, PETER NEGER, JOHN
VASSOS, STEPHEN RADIN, and DAVID
POLLAK,

                                Defendants.


Ramos, D.J.:

         On January 6, 2020, defendants filed a motion to dismiss the above-captioned action

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and to enjoin plaintiff from

filing future actions in the United States District Court for the Southern District of New York.

Doc. 17. Plaintiff’s deadline to file opposition papers was February 6, 2020. To date, the Court

has not received any such opposition papers from plaintiff.

         Given Plaintiff’s pro se status, the Court grants plaintiff until May 4, 2020 to file his

opposition. Plaintiff is advised that, if he does not respond by that date, Defendants’ motion may

be decided solely on the basis of Defendants’ papers.

SO ORDERED.

Dated:      April 3, 2020
            New York, New York


                                                                ____________________________
                                                                Edgardo Ramos, U.S.D.J.
